 


109 HR 2945 IH: Prostate Cancer Research and Prevention Act
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2945 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. LoBiondo (for himself, Mr. Holden, Mr. Saxton, Mr. Hastings of Florida, Mr. King of New York, Mr. Van Hollen, Ms. Herseth, Mr. Brown of South Carolina, Mr. Moore of Kansas, Mr. Pascrell, Mr. Frelinghuysen, Mr. Smith of New Jersey, Mr. Menendez, Mr. Owens, Mr. Platts, Mr. Holt, Mr. McNulty, Mr. Pallone, Mr. Hinchey, and Mr. Issa) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to extend preventive-health and research programs with respect to prostate cancer. 
 
 
1.Short titleThis Act may be cited as the Prostate Cancer Research and Prevention Act.  
2.Amendments to the Public Health Service Act 
(a)Preventive health measuresSection 317D of the Public Health Service Act (42 U.S.C. 247b–5) is amended by striking subsection (l)(1) and inserting the following: 
 
(1)In generalFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010.. 
(b)National institutes of healthSection 417B(c) of the Public Health Service Act (42 U.S.C. 285a–8(c)) is amended in the first sentence by striking there are and all that follows and inserting there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010.. 
 
